 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoundation for Comprehensive Health Services andMidlevel Practitioners Group of The Founda-tion for Comprehensive Health Services. Case20-CA-1 5033April 9, 1982ORDER REMANDING PROCEEDINGFOR HEARINGBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 13, 1980, the National Labor Rela-tions Board issued a Decision and Order in theabove-captioned case,' finding by summary judg-ment that Respondent had violated Section 8(a)(5)and (1) of the Act by refusing to bargain collec-tively with the Union, following a Board electionand certification. The Union had filed a petitionseeking to represent a unit of professional employ-ees at Respondent's California locations, includingthe family nurse practitioners, physician assistants,and registered nurses, excluding physicians, socialworkers, trainees and other employees, guards andsupervisors as defined in the Act. The Regional Di-rector on July 12 found the bargaining unit to beappropriate on the basis that such employeesshared a community of interest. The Regional Di-rector further found that the only social workeremployed by Respondent, although stipulated to bea professional employee, did not share this commu-nity of interest, and excluded her from the unit.Following the election, the tally of ballotsshowed that of 14 eligible voters 5 cast ballots for,and 1 cast a ballot against, the Union. There werefive challenged ballots, a number sufficient to affectthe results, and one void ballot. No objectionswere filed. On October 17, 1979, the Regional Di-rector issued a Supplemental Decision, RevisedTally of Ballots and Certification of Representa-tive, sustaining the challenges to a family nursepractitioner trainee and of a social worker, and cer-tifying the Union as the exclusive collective-bar-gaining representative of the employees in the unitfound appropriate. The revised tally of ballotsshowed that five employees had voted for theUnion and one against. There were three chal-lenged ballots, and one sustained challenged ballot(that of the social worker). Respondent refused tobargain with the Union in order to test the appro-priateness of the unit. Following a petition filed bythe Board with the United States Court of Appeals' 251 NLRB 161.for the Ninth Circuit, the court on July 17, 1981,by per curiam memorandum refused to enforce theBoard's Order, and remanded the case for recon-sideration of the unit determination in light of the"disparity of interest" test it had announced inN.L.R.B. v. St. Francis Hospital of Lynwood, 601F.2d 404, 418-419 (9th Cir. 1979). The court di-rected the Board to consider whether the enumer-ated differences between the social worker and theother professional employees would preclude effec-tive representation of such other employees, andwhether such exclusion of the social worker classi-fication would create a residual group of employ-ees eluding representation. See Mount Airy Founda-tion d/b/a Mount Airy Psychiatric Center, 253NLRB 1003 (1981).The Board accepted the remand and advised theparties that they could file statements of position.Thereafter, Respondent filed a statement and sup-porting argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Accepting the court's opinion as the law of thecase, we conclude that a hearing on remand is nec-essary to determine the unit status of the socialworker under the test set forth by the court, in-cluding the question as to whether or not addition-al persons have been hired in this classification.Also, as the ballot of the social worker could nowbe determinative, and there are also three otherchallenged ballots which have not been deter-mined, we shall direct a hearing on all four ballots.It is hereby ordered that the case be, and ithereby is, remanded to the Regional Director forRegion 20 for the purpose of scheduling a hearingbefore an administrative law judge to determine thedisposition of the challenged ballots of MargaretDavis, Mary O'Hara Devereaux, Leona Judson,and Hal Tune.2It is directed that the proceeding herein be, andit hereby is, remanded to the Regional Director forRegion 20 for further proceedings consistent here-with, including the arranging of the scheduling of ahearing before an administrative law judge to de-termine the disposition of the above-mentionedchallenged ballots, and that the Regional Directorbe, and he hereby is, authorized to issue noticethereof.IRobert's Tours Inc.. 244 NLRB 818 (1979).261 NLRB No. 17124